



Exhibit 10.3
        
AMENDMENT
TO EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”) to that certain Employment Agreement by and
between Sprint Corporation and Kevin Crull made and entered into as of May 31,
2015 (the “Agreement”), and as previously amended, is made and entered into
January 3, 2018 (the “Amendment Effective Date”). Certain capitalized term shall
have the meaning ascribed to them in the Agreement.


WHEREAS, the Company and the Executive desire to amend the Agreement as provided
herein.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby agree that as of the Amendment Effective Date the Executive
shall be employed by the Company as the Chief Strategy Officer and the
definition of “Good Reason” in Section 29(x)(iii) of the Agreement shall be
amended as of the Amendment Effective Date as follows, with the only change
being to replace “December 31, 2017” with “April 30, 2018”:


(iii)    the Executive is not, before July 1, 2016, appointed to an expanded
role, as mutually agreed by the Executive and the Chief Executive Officer at
that time, and the executive resigns effective as of a date in the period from
July 1, 2016 through April 30, 2018; or


In all other respects, the terms, conditions and provisions of the Agreement
shall remain the same.


IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, effective as of the day and year first written above.




SPRINT CORPORATION




/s/ Ismat Aziz                        
By: Ismat Aziz, Chief Human Resources Officer
                        


EXECUTIVE




/s/ Kevin Crull                        
By: Kevin Crull





